Citation Nr: 0630632	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  05-00 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C. § 1318 (West 2002).



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from July 1940 to October 
1945.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO).  

That decision denied entitlement to service connection for 
the cause of the veteran's death and entitlement to DIC under 
38 U.S.C.A. § 1318.  The appellant, who is the veteran's 
surviving spouse, submitted a notice of disagreement and the 
RO issued a statement of the case as to both issues.  In her 
substantive appeal the appellant indicated that she was 
limiting her appeal to the § 1318 issue, and that is the only 
issue certified as being on appeal.



FINDINGS OF FACT

1.  At the time of the veteran's death on December 18, 2003, 
service connection was in effect for chronic lumbosacral 
strain with degenerative disc/joint disease, rated as 60 
percent disabling and a generalized anxiety disorder rated as 
30 percent disabling.  A total disability evaluation had been 
assigned from June 17, 1999.

2.  The veteran's claim for TDIU was received on June 17, 
1999, and the evidence shows that his service connected 
disabilities caused him to be unemployable more than one year 
prior to the date of that claim.

3.  There was no appeal of the February 2000 rating decision 
that granted TDIU effective June 17, 1999.



CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
based on entitlement to a total disability rating for a 
continuous period of at least 10 years prior to death are not 
met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The January 2004 VCAA letter informed the appellant of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the appellant what types of 
evidence VA would undertake to obtain and what evidence the 
appellant was responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The January 2004 letter notified the appellant of the need to 
submit any pertinent medical or service medical records in 
her possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. April 5, 2006). 

The appellant was provided with notice of what type of 
information and evidence was needed to substantiate her 
claim; however, she was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against this claim, any question as to the appropriate 
disability ratings or effective dates to be assigned is 
rendered moot.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  

Further efforts to assist the appellant in the development of 
her claim are not reasonably likely to assist in 
substantiating her claim.

1318

Where service connection for the cause of death is not shown, 
a surviving spouse of a "deceased veteran" will still be 
entitled to receive DIC benefits in the same manner as if the 
death were service-connected, provided that the veteran died 
not as the result of the veteran's own willful misconduct, 
and who either was in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disability rated totally disabling if the service-connected 
disability was either continuously rated totally disabling 
for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  The 
total rating may be schedular or based on unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

As a general rule, the issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.  A claim for benefits under 38 C.F.R. § 1318 is a 
specific exception.  See 38 C.F.R. § 20.1106 (2005).

Under the version of 38 C.F.R. § 3.22 in effect prior to 
January 20, 2000, a surviving spouse could demonstrate 
entitlement to benefits under 38 U.S.C.A. § 1318 by showing 
"hypothetical entitlement to a total rating.  See, e.g., 
Green v. Brown, 10 Vet. App. 111, 118- 19 (1997); Cole v. 
West, 13 Vet. App. 268, 278 (1999).

For the period beginning January 21, 2000, "entitled to 
receive" means:

(1) VA was paying the compensation to the 
veteran's dependents; 
(2) VA was withholding the compensation 
under authority of 38 U.S.C. 5314 to 
offset an indebtedness of the veteran; 
(3) The veteran had applied for 
compensation but had not received total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date; 
(4) The veteran had not waived retired or 
retirement pay in order to receive 
compensation; 
(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); 
(6) VA was withholding payments because 
the veteran's whereabouts was unknown, 
but the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or 
(7) VA was withholding payments under 38 
U.S.C. 5308 but determines that benefits 
were payable under 38 U.S.C. 5309.
38 C.F.R. § 3.22(b) (2004); 65 Fed. Reg. 3391 (Jan. 21, 
2000).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  The Court remanded 
the appeal for VA to reconcile what it found to be divergent 
interpretations of identical "entitled to receive" language 
in 38 U.S.C.A. §§ 1311 and 1318, and stayed the processing of 
claims involving interpretations of the "entitled to receive 
language" under the amended 38 C.F.R. § 3.22.

VA subsequently amended regulations interpreting 38 U.S.C.A. 
§ 1311 to conform to the interpretation of § 1318 contained 
in the amended 38 C.F.R. § 3.22.  38 C.F.R. § 20.1106 (2006); 
67 Fed. Reg. 16,317 (Apr. 5, 2002).

The Federal Circuit than lifted the stay on the processing of 
claims involving the interpretation of the "entitled to 
receive" language of 38 C.F.R. § 3.22, except for claims 
where a survivor sought to reopen a claim on the basis of new 
and material evidence.  The Court otherwise upheld the 
amended 38 C.F.R. § 3.22, as it interpreted the meaning of 
"entitled to receive."  National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003).

Effective December 2, 2005, the definition of "entitled to 
receive" was expanded to specifically include situations in 
which:

(b)(2) Additional evidence submitted to 
VA before or after the veteran's death, 
consisting solely of service department 
records that existed at the time of a 
prior VA decision but were not previously 
considered by VA, provides a basis for 
reopening a claim finally decided during 
the veteran's lifetime and for awarding a 
total service-connected disability rating 
retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for 
the relevant period specified in 
paragraph (a)(2) of this section
38 C.F.R. § 3.22(b)(2) (2005); 70 Fed. Reg. 72,220 (Dec. 2, 
2005).

The appellant contends that the effective date for the grant 
of the veteran's total rating should have been May 29, 1987, 
the last day he veteran held full-time employment.  

The record reflects that the A review of the record reveals 
that following a November 1953 VA examination the RO, in a 
December 1953 rating determination, increased the veteran's 
disability evaluation for sprain of the lumbosacral spine 
with posterior ligamentous involvement and myalgia of the 
muscles of the lumbar spine from noncompensable to 10 percent 
disabling and decreased the veteran's service-connected 
anxiety state from 10 percent disabling to noncompensable.  
The veteran was notified of this decision later that month 
and did not appeal.  Thus, the decision became final.  

On June 17, 1999, the veteran's request for an increased 
evaluation was received as was his claim for nonservice-
connected pension benefits.  

In a September 1999 rating determination, the RO granted 
nonservice-connected pension benefits and deferred action on 
the veteran's claim for an increased evaluation.  

At the time of an October 1999 VA psychiatric examination, 
the veteran reported having had a myocardial infarction 25 or 
27 years ago and having continued angina.  He was diagnosed 
as having a chronic generalized anxiety disorder, chronic, 
more severe, with the passage of time.  The examiner assigned 
a GAF score of the 55.  The veteran was noted to have a flat 
affect and moderate difficulty both occupationally and 
socially.  

At an October 1999 VA orthopedic examination, the veteran 
reported having increasing discomfort in his low back.  

In a December 1999 rating determination, the RO increased the 
evaluation for generalized anxiety disorder from 10 to 30 
percent, and for chronic lumbosacral strain from 10 to 40 
percent, both effective June 17, 1999.  

In January 2000, the veteran filed an application for a total 
disability evaluation based upon individual unemployability 
(TDIU).  In his application, he indicated that he had last 
worked full-time on May 27, 1987.  

In a February 2000 rating determination, the RO noted that 
the veteran last worked full time as a boat captain on May 
27, 1987.  The RO determined that the veteran left employment 
due to his "nerves" and balance problems.  The RO further 
observed that the veteran had an 8th grade education and that 
he had not attempted to obtain employment, education, or 
training since he became too disabled to work.  The RO found 
that the veteran was no longer capable of obtaining and 
sustaining employment due to the cause and effect of his 
service-connected disabilities.  

The RO assigned an effective date of June 17, 1999, for 
entitlement to a total disability evaluation based upon 
individual unemployability.  The veteran was notified of this 
decision in March 2000 and did not appeal. Thus, the decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002).

Following a June 2002 VA examination, the RO, issued an 
October 2002 rating determination, increasing the evaluation 
for lumbosacral strain with disc disease from 40 to 60 
percent effective June 13, 2002.  The RO also noted that it 
proposed to stop individual unemployability from June 17, 
1999, through June 12, 2002, as rhe veteran had not met the 
schedular requirements for a total rating at the time of the 
February 2000 rating determination.  See 38 C.F.R. § 4.16(a) 
(2006).  The RO indicated that the proposed change in the 
benefit would not result in any debt or change in the benefit 
amount as the previous assigned effective date of June 17, 
1999, was solely the fault of VA.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

The appellant has not specifically alleged that rating 
decisions during the veteran's lifetime were the product of 
CUE.  The February 2000 rating decision fixed the effective 
date for the grant of TDIU as June 17, 1999, a date which is 
less than 10 years prior to the veteran's death, and which, 
if final, would preclude the grant of benefits under 
38 U.S.C.A. § 1318.  

The RO's October 2002 rating decision proposing to 
retroactively terminate entitlement to TDIU prior to June 13, 
2002; and the May 2003 rating decision purporting to carry 
out that termination cast doubt on the finality of the 
February 2000 rating determination.  If, however, the May 
2003 rating decision were accepted as valid, it would result 
in an effective date even later than that assigned in the 
February 2000 rating decision.  

In any event, neither the June 2002 nor May 2003 rating 
decisions contained a finding that the February 2000 rating 
decision was the product of CUE.  Absent such a finding the 
February 2000 rating decision, and the effective date 
assigned in that decision would have remained valid.  See 
Rudd v. Nicholson, No. 02-0300 (U.S. Vet. App. August 18, 
2006) (Once decision setting effective date became final, the 
only way to revise that decision is through CUE).  The error 
found by the RO in the February 2000 decision was that it 
awarded a TDIU when the veteran did not meet the percentage 
requirements for that rating.  The policy of VA, however, is 
to award CUE in all cases in which service connected 
disability renders a veteran unemployable, even where the 
percentage requirements are not met.  38 C.F.R. § 4.16(b).  
The RO's finding of error, thus, did not amount to CUE, 
because a TDIU could have been awarded regardless of the 
percentage requirements.

Although not couched in terms of an allegation of CUE, the 
appellant's contentions could, none the less, be read as such 
an allegation.  That is she could be deemed to be alleging 
CUE in the February 2000 decision because it failed to award 
an effective date of May 29, 1987, the day of the veteran's 
last day of full-time employment.

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows:  If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).

Accepting arguendo that the veteran's service connected 
disabilities rendered him unemployable as of May 29, 1987, 
the increase would have occurred more than one year prior to 
his earliest possible claim-June 17, 1999.  Under Harper the 
proper effective date was the date of claim not the date the 
increase was "factually ascertainable."

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155(a).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically provides that the date 
on which evidence is received from a private physician or 
layman is the date which will be used for effective date 
purposes.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a total rating 
for compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).

Subsequent to the RO's December 1953 rating determination, 
the record contains no communication from the veteran until 
his claim received on June 17, 1999.  There are also no VA 
records dated prior to June 17, 1999.

A claim for a total rating was not expressly or impliedly 
raised prior to June 17, 1999.

In view of the foregoing, the Board determines that the 
February 2000 rating determination was not the product of an 
"undebatable" error. Russell, 3 Vet. App. at 313 (defining 
CUE as an error that is "undebatable," in that "reasonable 
minds could only conclude that the original decision was 
fatally flawed").  As such, it was not the product of CUE.

Because the veteran was not rated totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he totally disabled 
continuously after discharge for a period of service not less 
than 5 years immediately preceding death, the appellant is 
not entitled to DIC under the provisions of 38 U.S.C.A. 
§ 1318.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
Accordingly, the claim for DIC under 38 U.S.C.A. § 1318 must 
be denied.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


